DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is in response to Application 17/173240 filed on July 18, 2022 in which Claims 1, 3, 4, 6 and 7 are presented for examination.

Status of Claims
Claims 2 and 5 are cancelled.  Claims 1, 3, 4, 6 and 7 are pending, of which claims 1, 3, 4, 6 and 7 are allowable.  

Allowable Subject Matter
Claims 1, 3, 4, 6 and 7 are allowable in light of the Applicant's argument and in light of the prior art made of record. Claims are renumbered as Claims 1-5.

Reasons for Indicating Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  Upon searching a variety of databases, the examiner considers “write dummy data into the storage device with each of a plurality of types of the write loads; collect a cumulative write data amount, the environmental temperature, and the write performance while the dummy data is being written; create a relational expression that represents a relationship between the write data size and the environmental temperature for each of the plurality of types of the write loads; and generate the relational information based on the relational expression”, in Claims 1, 4 and 7; in conjunction with all other limitations of the dependent and independent claims are not taught or suggested by the prior art of record (PTO-892).  Therefore, claims 1, 3, 4, 6 and 7 are hereby allowed.


Relevant Prior Art
From a search of the prior art, one reference was found and considered by the Examiner to be the most-related prior art with regards to the claimed invention of the instant application:
Confalonieri et al. (U.S. Patent Application No. 2019/0279689), hereinafter “Confalonieri”.  Confalonieri is cited on PTO-892 filed 7/27/2022.
Confalonieri: ¶ 14 teaches racking the write temperature and identifying a plurality of temperature ranges.   The three temperature ranges can be labeled low T, mid T, and high T. At low T and high T, embodiments herein may write data (e.g., host data) only in SLC. At mid T, embodiments herein may write data in either SLC or MLC, depending on factors such as the size of the data.

Although conceptually similar to the claimed invention of the instant application, Confalonieri does not teach collecting the write data while dummy data is being written.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAI E BUTLER whose telephone number is (571)270-3823.  The examiner can normally be reached on 8 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SARAI E BUTLER/
Primary Examiner, Art Unit 2114